Citation Nr: 1117500	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for post traumatic stress disorder (PTSD) for accrued benefits purposes. 

4.  Entitlement to an increased rating for bilateral hearing loss, in excess of 60 percent for accrued benefits purposes.

5.  Entitlement to an increased rating for tinnitus, in excess of 10 percent for accrued benefits purposes.

6.  Entitlement to an increased rating for a mood disorder, in excess of 30 percent for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter in law


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to January 1946.   He died in August 2008.  The appellant is his surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant testified before the undersigned Veterans Law Judge during a videoconference hearing held in July 2010.  A copy of the hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for the cause of the Veteran's death, entitlement to DIC, entitlement to service connection for PTSD for accrued benefits purposes, and entitlement to an increased rating for a mood disorder for accrued benefits purposes are addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center. 


FINDINGS OF FACT

1.  The Veteran's hearing acuity is shown to have been Level IX in the right ear and Level IX in the left ear; hearing acuity worse than Level IX bilaterally is not shown. 

2.  Tinnitus is assigned a single 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 60 percent for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The law precludes assignment of a disability rating greater than 10 percent for bilateral tinnitus including separate compensable evaluations for each ear. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements. Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In this case, notice was provided to the appellant in September 2008, prior to the initial adjudication of her claim in October 2008. The September 2008 notice informed her of what she needed to show in order to be entitled to accrued benefits.  Specifically, that she needed to show that her husband died before receiving a benefit to which he was entitled based on existing ratings, decisions, or evidence in the file at the time of death.

The content of the September 2008 notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, 

With respect to VA's duty to assist, the appellant has been provided a hearing.  An accrued benefits claim is based on evidence in the file at the time of the Veteran's death or evidence that was in VA's constructive possession.  There is no indication of any missing evidence.  The Veteran's service treatment records are in the claims file. VA and private treatment records are in the claims file, and the Veteran was provided a VA audiology examination.  VA is only required to make reasonable efforts to obtain relevant records that the appellant has adequately identified. 38 U.S.C.A. § 5103A(b)(1) (West 2002). Thus, VA has made every reasonable effort to obtain all records relevant to the appellant's claim.

II.  Accrued benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claim folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4).

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits. 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994). While an accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death." 38 U.S.C.A. § 5121(c). In the instant case, the appellant filed a claim for accrued benefits in August 2008, the month of the Veteran's death.  Therefore, her claim was timely filed.

In March 2007, the Veteran filed a claim for service connection, in part, for hearing loss and tinnitus.

By rating action in September 2007 service connection was granted for bilateral hearing loss, evaluated as 60 percent disabling; mood disorder with anxiety and depression, evaluated as 30 percent disabling; and, tinnitus, evaluated as 10 present disabling.

The Veteran appealed the ratings assigned for bilateral hearing loss, mood disorder, and, tinnitus.

By rating action in February 2008 increased ratings were denied for hearing loss, mood disorder, and tinnitus.

As such the claims of entitlement to increased ratings for hearing loss and tinnitus were pending and unadjudicated at the time of the Veteran's death in August 2008.

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  Applicable law and VA regulations, however, further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).

The appellant filed a timely claim for accrued benefits in August 2008. Thus, the Board must adjudicate the issues pending at the time of the Veteran's death for the purpose of accrued benefits; however, the applicable regulation permits the Board to address only the evidence of record that was associated with his claims folder at the time of his death.  See 38 C.F.R. § 3.1000(a).

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Hearing loss

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.



At an August 2007 VA audiological examination, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
65
80
85
90
LEFT
65
75
75
80
85

Average pure tone thresholds, in decibels (dB), were 80 dB for the right ear and 79 dB for the left ear.  Speech recognition scores on the Maryland CNC word list were 40 percent in each ear.  It was noted that the Veteran had moderate-severe to profound hearing loss in the right ear; and, moderate-severe to severe sensorineural hearing loss in the left ear.  The examiner noted a diagnosis of tinnitus.

The only other evidence in support of the claim are statements from the appellant as to the progressive worsening of the Veteran's hearing loss.  Although she is competent to report her observations, the specific degree of hearing loss is not something that is capable of lay observation.  The Federal Circuit has held that an appellant is competent to report symptoms that are capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

The Board finds that the evidence does not support an evaluation greater than the 60 percent evaluation currently assigned for bilateral hearing  loss.  Through the appeal period, pure tone thresholds, in decibels, averaged 80 dB for the right ear and 79 dB for the left ear.  Speech audiometry revealed speech recognition ability was 40 percent bilaterally.  This equates to a level IX hearing loss in the right ear and a level IX loss in the left, which would warrant a 60 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

In recognition of the Veteran's exceptional pattern of hearing impairment, in that his right and left ear pure tone thresholds in the four specific frequencies are 55 decibels or more, his disability has been considered under the criteria in Table VI and Table VIA.  However, these tables do not provide for a higher evaluation of the Veteran's hearing loss. 

Accordingly, an evaluation greater than 60 percent for a bilateral hearing loss is not warranted, as the clinical findings do not establish that the Veteran met the criteria for a higher evaluation. Id.

To the extent that the appellant argues that the Veteran warrants an evaluation in excess of 60 percent for bilateral hearing loss, it must be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  See Lendenmann, 3 Vet. App. at 349.   The Board finds that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the information included in the examination report, the private and VA treatment records, and the statements by the Veteran reflected that he has had some success with a hearing aid in his left ear.  Difficulty in hearing conversation has been noted.  This information does not demonstrate circumstances that are not contemplated in the rating criteria which provide consideration the effect of severely impaired hearing as demonstrated by the Veteran.  There has been no showing of marked interference with employment or frequent hospitalization.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as there is a preponderance of the evidence against the appellant's 
Claim, the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Entitlement to a disability rating in excess of 10 percent for tinnitus, for purposes of accrued benefits.

Tinnitus is evaluated under DC 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board finds that there is no showing that the Veteran's tinnitus has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the information included in the examination report, the private and VA treatment records, and the statements by the Veteran reflected that he has had some success with a hearing aid in his left ear.  Difficulty in hearing conversation has been noted.  This information does not demonstrate circumstances that are not contemplated in the rating criteria which provide consideration the effect of  tinnitus as demonstrated by the Veteran.  There has been no showing of marked interference with employment or frequent hospitalization.  


ORDER

An evaluation greater than 60 percent for bilateral hearing loss, for 
purposes of accrued benefits, is denied.

An increased rating for tinnitus, in excess of 10 percent for accrued benefits purposes is denied.


REMAND

Although the Board regrets the delay to the appellant, additional development is necessary.

For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010). 

The service records are silent for any pancreatic cancer, dementia, atrial fibrillation, or coronary heart failure.  Post-service medical evidence does not show any treatment or diagnosis referable to pancreatic cancer, dementia, atrial fibrillation, or coronary heart failure for many decades after service.  Thus, there is no continuity of pancreatic cancer, dementia, atrial fibrillation, or coronary heart failure symptomatology demonstrated either by the documented clinical records or the appellant's statements.  

As noted above, the Veteran died in August 2008.  The death certificate indicates that the immediate cause of death was pancreatic cancer.  Other significant conditions listed were dementia, atrial fibrillation and coronary heart failure.  An autopsy was not performed.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, evaluated as 60 percent disabling; mood disorder, evaluated as 30 percent disabling; and, tinnitus, evaluated as 10 percent disabling.  The total disability rating was 80 percent.

The appellant contends that the Veteran's death is related to PTSD which in essence was service connected as a mood disorder.  The Veteran had been service connected only for 3 months at the time of his death.  He had several verified stressors from his service in WW II.  In addition May 2008 VAMC treatment records include a diagnosis of PTSD.

Post service treatment records include 2006 to 2008 treatment records from Ronald D. Blonder, D.O., FACC, noting the Veteran was first diagnosed with atrial fibrillation and subsequent dementia in 2006.  

In a July 2010 letter, Michael Kenney, Psy. D., a clinical neuropsychologist analyzed the Veterans records in response to a request from the Veteran's daughter in law.  He noted that he was asked to provide a statement regarding research based findings addressing the possible association between PTSD, depression, and anxiety and cognitive deterioration such as in dementia.  Dr. Kenney noted that there was some evidence linking traumatic stress to increased risk for various cognitive neurological and additional psychological conditions.  He stated that clearly significant deterioration and cognitive dysfunction could be associated with psychiatric stress, including PTSD.  He also quoted from a study by Cohen, Janicki-Deverts, and Miller which stated that;

Effects of stress on the regulation of immune and inflammatory processes have the potential to influence depression; infectious, autoimmune, and coronary artery disease; and at least some (e.g. virally mediated) cancers......."

An August 2010 letter from Lloyd L. Strode, D.O., noted that he had been the Veteran's primary care physician for the last 10 years of his life.  He noted that the Veteran evidently suffered from PTSD while in the military during WW II.  He subsequently suffered from multiple medical problems ultimately leading to his demise with pancreatic cancer.  He stated that, " I do believe that long-term stress could possibly affect someone's immune system in the long term, perhaps making him more susceptible to chronic illness."

An August 2010 letter from Dr. Blonder noted that the Veteran had in combination PTSD and long term traumatic stress caused by PTSD, resulting in debilitating effects and general impairment of his health to an extent that rendered him maturely less capable of resisting the effects of the disease primarily causing his death (pancreatic cancer).

The Board is of the opinion that an opinion of a physician is necessary to adequately address whether a service connected acquired psychiatric disorder, or other service-connected disability caused or contributed to the Veteran's death.  Therefore, a VA medical opinion should be obtained.

The § 1318 DIC claim is inextricably intertwined with the cause-of-death claim as it turns on whether the Veteran's death is service connected. As such, the Board may not properly review this claim until the cause-of-death issue is adjudicated. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

With respect to the PTSD and mood disorder claims for accrued benefits purposes, the Veteran was granted service connection for a mood disorder in a September 2007 rating decision and was assigned a 30 percent rating.  Entitlement to service connection for PTSD was denied in that same decision.  In March 2008, the Veteran filed a noticed of disagreement with the disability rating assigned for the mood disorder.  Subsequently in May 2008 the Veteran's representative submitted a May 2008 VAMC letter in support of the Veteran's claim.  This letter noted that the Veteran was currently diagnosed and under treatment at VAMC for PTSD.  The Board accepts this May 2008 document as an appeal to the denial of service connection for PTSD.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim of entitlement to service connection for PTSD.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The issue of the appropriate rating for the mood disorder is inextricable intertwined with the issue of entitlement to service connection for PTSD.  If PTSD is granted, the RO should rate the claim as one combined psychiatric disability, unless there are specific manifestations that can be attributed to only one of the mental disabilities.

The Court held in Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), that when adjudicating a claim for Dependency and Indemnity Compensation (DIC), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

Here, while the September 2008 notice letter generally addresses what is required to establish service connection for cause of death, the letter does not mention the specific disabilities for which service connection was in effect. The Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.

Because the notice in this matter was inadequate, the Board is required to remand the case so that the Appellant can be provided adequate due process with a new notice letter that more fully complies with 38 C.F.R. § 3.159(b), and the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hupp v. Nicholson, 21 Vet. App. 342 (2007). The letter should include notice of the evidence necessary to establish a claim for service connection for the cause of the Veteran's, and should include (1) a statement of the conditions for which the Veteran was service- connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service- connected, including on a presumptive basis. The letter should indicate which portion of the evidence, if any, is to be provided by the Appellant and which portion, if any, VA will attempt to obtain on her behalf.

2.  The RO should obtain a written medical opinion from an appropriate physician with expertise to provide an opinion regarding the cause of the Veteran's death.  The Veteran's claims folder should be provided to the physician for review prior to completion of the requested medical opinion.  Following a thorough review of the claims file and all available medical records, the physician should provide an opinion as to whether stresses associated with the service-connected acquired psychiatric disorder caused or contributed substantially to the Veteran's death.  The examiner should consider the statements provided by Drs. Kenny, Blonder, and Strode.  In addition the examiner must review and discuss the excerpt provided by Dr. Kenny from the treatise by Cohen, Janicki-Deverts, and Miller which stated that;

Effects of stress on the regulation of immune and inflammatory processes have the potential to influence depression; infectious, autoimmune, and coronary artery disease; and at least some (e.g. virally mediated) cancers......."

In particular discuss how a virally mediated cancer relates in any way to pancreatic cancer.  

3.  The RO/AMC should readjudicate the Veteran's claim of entitlement to service connection for PTSD, taking into account the revised PTSD regulations that became effective in July 2010 as well as the VAMC records showing a diagnosis of PTSD and treatment for PTSD.  The RO/AMC must issue a Statement of the Case.

4.  The RO/AMC should evaluate the Veteran's psychiatric disabilities to include mood disorder, and PTSD (if service connection is granted).  An overall evaluation for an acquired psychiatric disability should be determined, and separate ratings for the two disabilities should only be based on specific symptoms that are unique to that particular disability.

5.  Following the completion of the requested development, the RO should readjudicate the claim on appeal based on all of the evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the appellant and her representative a supplemental statement of the case and afford them an applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


